DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 27-32 are pending, of which claim 27 is independent. Claims 1-26 were cancelled via preliminary amendment dated 8/5/2019.


Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. The entire reference is considered to provide disclosure relating to the claimed invention. The claims & only the claims form the metes & bounds of the invention. Office personnel are to give the claims their broadest reasonable interpretation in light of the supporting disclosure. Unclaimed limitations appearing in the specification are not read into the claim. Prior art was referenced using terminology familiar to one of ordinary skill in the art. Such an approach is broad in concept and can be either explicit or implicit in meaning. Examiner's Notes are provided with the cited references to assist the applicant to better understand how the examiner interprets the applied prior art. Such comments are entirely consistent with the intent & spirit of compact prosecution.


Claim Objections
Claim 27 is objected to because of the following informalities:  
Please replace the incorrect article in the following: 
In claim 27, line 19 “the classical stationary kinetic theory of gas” should be “classical stationary kinetic theory of gas”;
Lines 25-26 the defining of the variables should all have “the” article references removed;
In the limitation defining “u” in the last line of the definition please change “potion” to “portion”.
  Appropriate correction is required.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 27-32 are rejected under 35 USC 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1: With respect to claim 27, applying step 1, the preamble of independent claim 27, claims a method, as such these claims fall within the statutory categories of a process.
Step 2A, prong one: In order to apply step 2A, a recitation of claim 27 is copied below.
The claim recites:
27. A method for computational fluid dynamics; said method for computational fluid dynamics comprising a computational analysis basic principle, having three major successive constituent steps as follows: 
a pre-processing procedure providing for a digital approximation of a space by a virtual spatial mesh partitioned into non-overlapping quantization cells, whereby each said non- overlapping quantization cell occupies a volume bordered by imaginary boundaries; wherein said space is filled with a moving fluid matter and, thereby, each of said non- overlapping quantization cells is filled with a flow portion as a small portion of said moving fluid matter; 
wherein, in contrast to continuous fluid defined in frames of the continuum mechanics, a moving molecular fluid is: 
defined as said fluid matter composed of interacting molecules, moving randomly and as a whole, and 
characterized by an adiabatic compressibility parameter, indicated by y, predetermined by degrees of freedom of the molecules random motion; and 
grouped molecules are defined as the moving and interacting molecules which belong to said flow portion; wherein a complex motion of the grouped molecules comprises two components: 
the Brownian random motion in accordance with the classical stationary kinetic theory of gas, wherein said imaginary boundaries are transparent for the Brownian random motion of said grouped molecules; and 
motion as a whole along a certain trajectory; 
a processing procedure comprising an algorithm, providing a numerical analysis and estimation of said spatially distributed parameters, namely: the three components of the velocity-vector U, the absolute temperature T, the mass density ρ, and the inner-static- pressure Pin of said molecular fluid characterized by the adiabatic compressibility parameter ϒ; 
said numerical analysis is based on a set of equations of molecular fluid motion applied to each said flow portion, wherein, in contrast to the Navier-Stokes equations of the continuous fluid motion, said set of equations of molecular fluid motion having an exact solution for spatial distribution of the static pressure, absolute temperature, mass density, velocity-vector, and adiabatic compressibility parameter, namely, said set of equations of molecular fluid motion comprising: 
a generalized vector equation of momentum conservation specified as:

    PNG
    media_image1.png
    125
    676
    media_image1.png
    Greyscale

where: 
    PNG
    media_image2.png
    93
    654
    media_image2.png
    Greyscale

u is further specified as three-dimensional velocity-vector of the grouped molecules motion along said certain trajectory and thereby of the flow potion motion as a whole, and 
G is potential gravitational energy, stored in the unit mass of said flow portion in the gravitational field of the Earth, the potential gravitational energy is equal to gy , where g is gravitational acceleration and y is coordinate of said flow portion in a vertical direction, and 
Q is characteristic heat portion per unit mass; an equation of mass conservation specified as:
    PNG
    media_image3.png
    540
    1173
    media_image3.png
    Greyscale

U an equation of fluid inner-static-pressure, where Pin is further specified as a measure of cumulative impact by said grouped molecules on said imaginary boundaries of said non-overlapping quantization cell, wherein the inner-static- pressure of said flow portion comprising additive items as follows:

    PNG
    media_image4.png
    736
    700
    media_image4.png
    Greyscale

thereby, when using a computer for the computational analysis, the method for computational fluid dynamics based on the set of equations allows for reaching the exact solution for the spatial distribution of the static pressure, absolute temperature, mass density, and velocity-vector of said molecular fluid characterized by the adiabatic compressibility parameter, wherein the exact solution is the Bernoulli theorem for moving fluid, such that the existence of the exact solution allowing to complete the computational analysis, reaching an accuracy allowed by said computer; and 
a post-processing procedure providing for filing and visualization values of: U the three components of the velocity-vector U, the absolute temperature T, the mass density p, and the inner-static-pressure Pin of said moving molecular fluid, calculated for each said non-overlapping quantization cell.
The limitations “a processing procedure comprising an algorithm, providing a numerical analysis and estimation of said spatially distributed parameters, namely: the three components of the velocity-vector U, the absolute temperature T, the mass density ρ, and the inner-static- pressure Pin of said molecular fluid characterized by the adiabatic compressibility parameter ϒ; said numerical analysis is based on a set of equations of molecular fluid motion applied to each said flow portion, wherein, in contrast to the Navier-Stokes equations of the continuous fluid motion, said set of equations of molecular fluid motion having an exact solution for spatial distribution of the static pressure, absolute temperature, mass density, velocity-vector, and adiabatic compressibility parameter, namely, said set of equations of molecular fluid motion comprising: … [including the equations]” is an abstract idea because it is directed to a mathematical concept. The limitation, as drafted and under a broadest reasonable interpretation is directed towards mathematical relationships expressed as formulas and words, which has been found to be an abstract idea (mathematical concepts - - MPEP 2106.04(a)(2)(1)(A)(i, iii)).
Step 2A, prong two: Under step 2A prong two, this judicial exception is not integrated into a practical application because the additional claim limitations outside the abstract idea only present general field of use or insignificant extra-solution activity.
The additional preamble limitation: “A method for computational fluid dynamics; said method for computational fluid dynamics comprising a computational analysis basic principle, having three major successive constituent steps as follows:” is construed as a general field of use - see MPEP 2106.04(d) referencing MPEP 2106.05(h).
The limitation “a pre-processing procedure providing for a digital approximation of a space by a virtual spatial mesh partitioned into non-overlapping quantization cells, whereby each said non- overlapping quantization cell occupies a volume bordered by imaginary boundaries; wherein said space is filled with a moving fluid matter and, thereby, each of said non- overlapping quantization cells is filled with a flow portion as a small portion of said moving fluid matter; wherein, in contrast to continuous fluid defined in frames of the continuum mechanics, a moving molecular fluid is: defined as said fluid matter composed of interacting molecules, moving randomly and as a whole, and characterized by an adiabatic compressibility parameter, indicated by y, predetermined by degrees of freedom of the molecules random motion; and grouped molecules are defined as the moving and interacting molecules which belong to said flow portion; wherein a complex motion of the grouped molecules comprises two components: the Brownian random motion in accordance with the classical stationary kinetic theory of gas, wherein said imaginary boundaries are transparent for the Brownian random motion of said grouped molecules; and motion as a whole along a certain trajectory” is merely defining the types of data necessary to perform the mathematical algorithms. Thus, these limitations are construed as a general field of use - see MPEP 2106.05(h). The data needed for the execution of the mathematical computations is necessarily limited to the fluids under study and the definitions of the related variables and parameters are required to solve the algorithms.
The limitation “thereby, when using a computer for the computational analysis, the method for computational fluid dynamics based on the set of equations allows for reaching the exact solution for the spatial distribution of the static pressure, absolute temperature, mass density, and velocity-vector of said molecular fluid characterized by the adiabatic compressibility parameter, wherein the exact solution is the Bernoulli theorem for moving fluid, such that the existence of the exact solution allowing to complete the computational analysis, reaching an accuracy allowed by said computer” recites only the idea of the outcome or solution and does not recite how such a solution is accomplished beyond referencing the abstract mathematical concept. MPEP 2106.05(f)(1).
The limitation “a post-processing procedure providing for filing and visualization values of: the three components of the velocity-vector u, the absolute temperature T, the mass density p, and the inner-static-pressure Pin of said moving molecular fluid, calculated for each said non-overlapping quantization cell.” This limitation represents insignificant extra-solution activity because it amounts to mere data output (MPEP 2106.05(g)).
When viewed in combination or as a whole, the recited additional elements do no more than merely provide the necessary values for the solving of the mathematical algorithms and equations. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Step 2B: Moving on to step 2B of the analysis, the Examiner must consider whether each claim limitation individually or as an ordered combination amounts to significantly more than the abstract idea. This analysis includes determining whether an inventive concept is furnished by an element or a combination of elements that are beyond the judicial exception.
The limitation “a post-processing procedure providing for filing and visualization values…” is an element that the courts have recognized as well-understood, routine, and conventional (see MPEP 2106.05(d)(II). (see Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network). Accordingly, a conclusion that these limitations are is well-understood, routine conventional activity is supported under Berkheimer Option 2 - Court Decisions in MPEP §2106.05(d)(II)).
Thus, the independent claim 27 does not add significantly more than the abstract idea. Therefore, the claims are not patent eligible under35 U.S.C. 101. The same conclusion is reached for the dependent claims of claim 27.
Claim 28 recites additional mathematical equations and therefore is a further recitation of an abstract idea.
Claim 29 recites definitions for variables and parameters and additional mathematical concepts that amount to a further recitation of abstract ideas.
Claim 30 recites an additional mathematical concept that amounts to a further recitation of abstract ideas.
Claim 31 recites definitions for variables and parameters and additional mathematical concepts that amount to a further recitation of abstract ideas.
Claim 32 recites definitions for variables and parameters and additional mathematical concepts that amount to a further recitation of abstract ideas.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
McNulty (WO 2009/136143) creating and maintaining dynamic, fluid 'virtual siphons' comprising any fluids (gas, liquid or fluidised suspensions) with alternative solutions.
Yuri Abramov (US Patent No. 8268030) provides wind energy use. One application provides wind energy use for water harvesting from natural humid air. The method is based on changing thermodynamic state parameters of ambient wind air portions passed through a device comprising convergent-divergent and wing-like components. Those components transform the ambient wind portions into fast and cooled outflowing air portions.
Yuri Abramov (US Patent No. 8221514) conceptually presents an ecologically clean method and apparatus for water harvesting from air. The method is based on changing of thermodynamic state properties of air wind getting a rotation and passing through convergent divergent nozzles. 
Pomerantz (US 2012/0232859) presents modeling and evaluation of fluid flow in reservoirs. Fluid models are built with the input from lab pressure-volume-temperature (PVT) analyses, geochemistry studies, pressure gradients, and downhole fluid analysis (DFA). Fluid models can be combined with geological models as part of a reservoir simulation grid (also commonly referred to as a reservoir model).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN W CRABB whose telephone number is (571)270-5095. The examiner can normally be reached M-F (6-2:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN W CRABB/Primary Examiner, Art Unit 2148